Citation Nr: 1026839	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  08-26 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for low back strain, claimed as 
secondary to a service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran had active military service from May 1989 to October 
1989 and from May 2004 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 Regional Office (RO) in Lincoln, 
Nebraska rating decision, which denied the claim on appeal.

Initially, the Board notes in November 2007 the Veteran also 
initiated claims for a psychiatric disorder and for numbness in 
the left arm and hand, both of which were addressed in the same 
March 2008 rating decision and subsequent July 2008 statement of 
the case (SOC).  The claims file does not indicate the Veteran 
has perfected an appeal with respect to these claims as required 
pursuant to 38 C.F.R. § 20.1103 and, therefore, the issues are 
not on appeal.

In addition, it is necessary to clarify what issues are not 
before the Board at this time.  In that regard, the Veteran has 
submitted multiple statements arguing that periods when he was 
employed as a civilian contractor for the National Guard should 
be considered applicable periods of active military service 
because he was required to wear a uniform and was subject to the 
Uniform Code of Military Justice.  However, the Board is bound by 
VA regulations which are in turn based on statutes enacted by 
Congress.  The jurisdiction of the Board to decide a particular 
issue on appeal is limited, as set forth under its Rules of 
Practice.  38 C.F.R. § 20.101(a) (2009).  Congress has 
specifically defined what constitutes active military service for 
which service connection may be granted.  See, e.g., 38 U.S.C.A. 
§ 101(21), (22), (23), and (24) (West 2002).  As such, 
determining that some period where an individual worked as a 
civilian contractor constituted active military service exceeds 
the jurisdiction of the Board.  38 U.S.C.A. § 7104 (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
mechanical lumbar spine strain, claimed as due to his service-
connected cervical spine disability.  Regrettably, despite the 
extensive development already undergone, this case must be 
remanded for further development.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duties to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159,  3.326(a) (2009).

The duty to assist required under the VCAA includes providing a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4) (2009).  In McLendon v. Nicholson, the Court 
held that the Secretary must provide a VA medical examination 
when there is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) evidence 
establishing that an event, injury, or disease occurred in 
service, or establishing certain diseases manifesting during an 
applicable presumptive period for which the Veteran qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) there is insufficient competent medical evidence on file 
for the Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

In this case, the Veteran was afforded a VA examination in 
December 2007.  Therein, the examiner diagnosed mechanical lumbar 
spine strain and opined that the Veteran's current low back 
disability was not caused or aggravated by his service-connected 
cervical spine disability.  The examination report did not opine 
as to whether the Veteran's mechanical lumbar spine strain was 
directly caused by some other incident or event of his military 
service.  The examination report and the RO failed to address 
service connection on a direct basis because the Veteran had only 
claimed service connection for his low back on the basis that the 
low back disability was caused or aggravated by his neck 
disability.  

In this regard, the Board acknowledges that there are instances 
in which lay testimony can serve to establish an association 
between service and a service-connected disability.  However, the 
Board finds that a lay person is not competent to offer an 
opinion on a matter clearly requiring medical expertise, such as 
linking the claimed chronic low back disorder to his service-
connected neck disability.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  As such, the Veteran's claim that 
his low back problems were caused by his cervical spine 
disability is not definitive.

In addition, the Board observes that in Robinson v. Mansfield, 21 
Vet. App. 545 (2008), the Court of Appeals for Veterans Claims 
held that VA is not obligated to investigate all possible 
theories of entitlement.  However, in reaching that conclusion, 
the Court observed that the duty to provide a medical examination 
as to whether a particular theory of service connection has merit 
is explicitly limited to situations where there is already some 
evidence in the record of a current disability, and some evidence 
that indicates that the disability may be associated with the 
claimant's military service.  38 U.S.C. § 5103A(d)(2)(B).  The 
Court concluded that, if the evidence is sufficient to reach the 
low threshold necessary to trigger the duty to assist under 
McLendon, then an examination or opinion to discuss that theory 
of entitlement must be provided. 

In this case, the Board notes that the Veteran first reported low 
back pain in approximately June 2004, while in service, and 
following a May 2004 training incident wherein the Veteran 
reinjured his neck when attempting to put down a fellow service 
member he had been carrying.  Thereafter, the Veteran reported 
recurrent back pains in August 2004, prior to separation from 
service.  During his December 2007 VA examination and in other 
correspondence the Veteran has reported continuity of low back 
problems from service.  Based on the Veteran's representations 
and physical examination, the VA examiner diagnosed mechanical 
lumbar spine strain.  Given the foregoing, the Board finds that 
an examination is necessary to consider entitlement to service 
connection for mechanical lumbar spine strain on a direct basis.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA 
examination for his low back.  The claims 
file should be provided to the appropriate 
examiner for review, and the examiner should 
note that it has been reviewed.  The examiner 
should take specific note of the in-service 
June 2004 and August 2004 reports of back 
pain, as well as the Veteran's reports during 
the December 2007 VA examination that his low 
back problems began in approximately 2004, 
but also that he "always had a problem with 
it."  After reviewing the file, obtaining a 
history directly from the Veteran, and 
conducting a thorough physical examination, 
as well as any diagnostic studies deemed 
necessary, the examiner should offer an 
opinion as to whether the Veteran does have a 
low back disability and, if so, whether the 
disability had its onset during military 
service or was caused or permanently 
aggravated by some incident of service.
 
It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any opinion 
provided.

2.  After the above is complete, readjudicate 
the Veteran's claim.  If the claim remains 
denied, issue a supplemental statement of the 
case (SSOC) to the Veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


